Grant, J.
(concurring). This case is on the border line. The language of the plaintiff was a practical refusal to obey the order. Had there been no provocation in the language or manner of the president of the defendant, and no prompt obedience of the order before he was discharged, the dismissal would have been j ustifiable. But there is evidence of provocation in the language and manner of the president which may serve as some excuse for the hot words of plaintiff. The case comes fairly within some of the authorities cited. Both were employes of the defendant, and each was in duty bound to treat the other with becoming respect. Plaintiff promptly complied with the order, and the defendant suffered no injury. I do not think there was such a perverse and unreasonable disobedience of orders as to justify the court in taking the case from the jury. I therefore concur.